210 F.2d 23
D'AMBROSIO et al.v.PINCOCK et al.
No. 11720.
United States Court of Appeals, District of Columbia Circuit.
Argued December 4, 1953.
Decided December 17, 1953.

Mr. J. Roy Thompson, Jr., Washington, D. C., with whom Mr. Bernard J. Gallagher, Washington, D. C., was on the brief, for appellants.
Mr. John F. Cooney, Washington, D. C., for appellees.
Before PRETTYMAN, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
This was a civil action in the District Court for damages alleged to have been caused by the negligent construction and maintenance of a sidewalk leading to a private office. The trial court concluded that plaintiffs had failed to establish negligence and directed a verdict for the defendants. Upon review we agree with the trial court, and its judgment is


2
Affirmed.